Citation Nr: 1639878	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent, effective January 1, 2009 for osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post-surgical repair (a right hip disability).

2.  Entitlement to a rating in excess of 10 percent prior to May 11, 2011 for degenerative arthritis of the lumbar spine with bilateral L4 sciatic nerve involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1977 to August 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Specifically, the appeal ensued following a July 2006 rating decision which confirmed and continued the 30 percent rating in effect for the right hip disorder and the 10 percent rating in effect for the lumbar spine disorder.

During the appeal process, a March 2008 rating decision assigned a temporary total rating (TTR), based on surgical or other treatment necessitating convalescence, for the right hip disorder.  This resulted in a 100 percent rating, effective November 6, 2007, through December 31, 2007.  That decision also assigned a 100 percent rating from January 1, 2008 through December 31, 2008, to be followed by an evaluation of 30 percent from January 1, 2009 for the hip disability.  The 10 percent rating in effect for the low back disorder was confirmed and continued. 

A Travel Board hearing was held in February 2010 before the undersigned Veterans Law Judge, sitting in Houston, Texas.  A copy of the transcript of that hearing is of record.  

In April 2011, the Board remanded the issues on appeal for further development, to include the scheduling of VA medical examinations.  In a July 2012 rating decision the RO granted a separate 10 percent evaluation for L5-S1 radiculopathy, right leg, with sciatic nerve involvement effective May 11, 2011.  In the same rating decision, a 50 percent disability evaluation was granted effective May 11, 2011 for the Veteran's osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis status post-surgical repair, and a 20 percent evaluation was granted for degenerative arthritis of the lumbar spine with bilateral L4 sciatic nerve involvement effective May 11, 2011.  The case was thereafter returned to the Board. 

In December 2013 the Board denied entitlement to a rating higher than 30 percent for the right hip disability, prior to November 6, 2007, and granted a 50 percent rating, effective January 1, 2009.  The Board denied entitlement to a rating higher than 10 percent for the lumbar spine disability prior to May 11, 2011 and higher than 20 percent, effective May 11, 2011.  The Board also granted an initial 10 percent rating for right lower extremity radiculopathy.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), which in March 2015, issued a memorandum decision, vacating, in part, the December 2013 decision, insofar as it denied a rating higher than 50 percent for the right hip disability, effective January 1, 2009, and denied a rating higher than 10 percent for the lumbar spine disability, effective prior to May 11, 2011.  The remaining claims were dismissed.  The case is now returned to the Board. 

The claims were again remanded by the Board in August 2015 for additional development to include obtaining outstanding VA treatment records.  The additional VA treatment records were obtained and associated with the claims file.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The issue of entitlement to an increased rating for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to May 11, 2011, the Veteran's lumbar spine disability was manifested by pain with X-ray evidence of degenerative arthritis, but it did not result in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, unfavorable ankylosis or incapacitating episodes.


CONCLUSION OF LAW

For the period prior to May 11, 2011, the criteria for disability rating in excess of 10 percent disabling for degenerative arthritis of the lumbar spine with bilateral L4 sciatic nerve involvement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5236 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in February 2006, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  The Veteran underwent fee-based examinations in March 2006 and January 2008.

The Veteran was afforded a hearing before a Veterans Law Judge in February 2010.  At that hearing, the Veteran and his representative demonstrated that they had a full understanding of elements of the claim on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to describe or discuss further any information that would be helpful regarding his claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Increased Rating Claims

Rules and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ('flare-ups') due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Service connection for malunion of a sacral fracture was granted by the RO in a September 2004 rating decision.  In a rating decision dated in July 2012, the disability was reclassified as degenerative arthritis of the lumbar sacral spine with left L4Sciatic nerve involvement, and the rating was increased to 20 percent, effective May 11, 2011.  The ratings were awarded under the provisions of Diagnostic Code 5236.  The period on appeal is limited to prior to May 11, 2011. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, Code 5003.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Analysis

The Veteran was granted service connection for a lumbar spine disability in February 2011 based on an in-service injury and a July 2004 VA examination report.

The Veteran was initially seen by VA for back pain in April 2005.  In VA progress notes dated in April and May 2005, the examiner noted back pain, muscle cramps, and joint pain or stiffness.  During a September 2005 VA pain clinic screening note, the Veteran reported his pain tires him quickly, but interference is minimal as to walking ability.  He reported minimal interference with work because it does not require much physical activity.  

In a January 2006 informal claim, the Veteran asserted that his pain has worsened. 

During a March 2006 fee-based examination, the Veteran complained of constant pain located at the lower back and right hip.  The pain travels to the instep of the right leg.  The pain can be elicited by physical activity and sitting over 10 minutes.  It is relieved by the medication.  At the time of pain, he can function with medication.  The pain restricts all activity and limits his ability to sleep at night.  He also reported functional problems with difficulty sleeping, walking, and sitting.  He reported the problems resulted in 2 times lost from work per week.  The examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  Tenderness was noted at the coccyx.  There was positive straight leg raising test on the right.  There was negative straight leg raising test on the left.  There was no ankylosis of the lumbar spine.  The range of motion testing of the lumbar spine showed flexion to 70 degrees (with pain at 70 degrees), extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees (with pain at 30 degrees), and left rotation to 30 degrees.  The joint function was additionally limited by pain with pain having the major functional impairment.  It is not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  An x-ray report showed mild degenerative spondylosis at L5-S1. 

In a July 2007 statement, the Veteran reported he has difficulty sitting for longer than 15 minutes, walking for longer than 10 minutes, or standing for longer than 15 minutes.  He reported this is causing difficulty at his work as most of his day is spent at a computer or in meetings.  He reported he is severely restricted in doing work around his house.  While he can do things that do not require lifting, any "real work" that he does result in extreme pain and the rest of the day spent lying down.  He reported he takes medication, but there are side effects with long term use.  He stated he is unable to sleep on his back so he has not had a full night's sleep in over 11 years.  

During a January 2008 fee-based examination, the Veteran complained of constant pain which is localized and described as crushing, squeezing, aching, and sharp.  He reported the pain can be elicited by sitting, and relieved by standing.  At the time of pain, he can function with medication.  He stated the condition has not resulted in any incapacitation.  Physical examination showed tenderness at the sacrum, absent muscle spasm, and no ankylosis of the lumbar spine.  The range of motion testing of the lumbar spine showed flexion to 70 degrees, extension to 5 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right rotation to 10 degrees, and left rotation to 30 degrees.  The examiner noted the joint function of the spine was additionally limited by pain following repetitive use.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination.  The examiner estimated that the additional joint function was by 0 degrees.  There was minimal asymmetry of spinal motion of right side deviation to the right with forward flexion with normal curvatures of the spine.  The examination showed signs of intervertebral disc syndrome (IVDS). 

VA treatment records dated from April 2005 to May 2011 are consistent with the fee-based examinations of record. 

At his February 2010 Travel Board hearing, the Veteran testified that he had radiating pain from his back down to his right foot causing hypersensitivity in the foot.  He indicated that the pain in his back woke him up, and that he had problems with his back during long car trips.  He indicated that VA had not issued him a back brace.  The Veteran testified that his employer was very accommodating concerning his back problems.  He explained that he wore a pain patch which made the pain tolerable but did not make it disappear. 

For the period prior to May 11, 2011, forward flexion of the lumbar spine has been greater than 60 degrees and a combined range of motion of the thoracolumbar spine has been greater than 120 degrees.  There was no evidence of muscle spasm or guarding.  The Board notes that the January 2008 fee-based examination indicated there was asymmetry of the spinal motion; however, this was minimal and there was no evidence of abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Furthermore, although the January 2008 examiner noted signs of IVDS, there are no prescribed periods of bedrest.  Accordingly, a disability rating in excess of 10 percent is not warranted for degenerative joint disease of the lumbar spine, prior to May 11, 2011.  38 C.F.R. § 4.45, 4.71a, Codes 5003, 5242.

The Board notes that the AMC assigned a separate 10 percent rating for L5-S1 radiculopathy of the right leg, effective January 31, 2006.  The Veteran has not appealed this decision. 

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45; Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the Board recognizes that the March 2006 fee-based examination did not address to what extent the Veteran's lumbar spine disability was additional limited by pain on flare-up or repetitive motion.  However, the March 2006 fee-based examination is consistent with the January 2008 fee-based examination which did address functional limitation.  The January 2008 fee-based examiner found that the Veteran's lumbar spine disability resulted in functional impairment with less motion than normal, but found no additional loss of motion upon repetitive testing.  Additionally, although the Veteran has reported some level of flare-ups, he did not report that these episodes resulted in any significant loss of function.  Consequently, they are adequately compensated by the existing 10 percent rating.  38 C.F.R. §§4.40, 4.45; Deluca v. Brown 8 Vet. App. 202 (1995).

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, except where otherwise noted, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more.

The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The effects of his disability, including pain and functional limitation, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as 'governing norms' is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, there is no evidence that the Veteran is unemployable as a result of these service connected disabilities, and the Veteran has not claimed unemployability.  Consequently, there is no implicit claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to a rating in excess of 10 percent prior to May 11, 2011 for degenerative arthritis of the lumbar spine with bilateral L4 sciatic nerve involvement is denied.


REMAND

The Board remanded the claim for an increased rating for a right hip disability in August 2015.  The Veteran underwent an additional VA examination in November 2015.  However, the examination is inadequate for rating purposes.  Under Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), an adequate VA joints examination should test for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  During the November 2015 VA exmaination, the examiner failed to conduct a physical examination of the left hip.  As such, a new VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an additional VA joints examination.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left hip joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  Finally, readjudicate the claim on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


